DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 5, 9, 13 and 16 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to computer software.  While the limitations in these claims contain the phrase “means for”, each of these limitations is not directly tied to computer hardware in the specification.  Specification paragraph 74 states that the processor executes code to perform one or more of the operations described herein.  This shows that the processor may not execute all of the limitations and that at least one needs to be performed by the processor.  Paragraph 70 states that any suitable computing system or group of computer system can be used for performing the operations described herein.  This would mean that a system made entirely of computer software could perform the operations.  Since the specification does not show that each operation/limitation must be performed by hardware such as a processor, the claims are directed to computer software.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al., Patent Application Publication No. 2018/0300865 (hereafter Weiss) in view of Feng et al., Patent Application Publication No. 2012/0005242 (hereinafter Feng).

Regarding claim 1, Weiss teaches:
A method for augmenting project data with searchable Weiss Paragraph [0055], searchable textual labels or "tags" (e.g., keywords)), wherein the method includes one or more processing devices performing operations comprising (Weiss Paragraph [0046], computing device (e.g., a mobile computing device, a tablet, or a desktop computer)):
generating, by a vector engine, (i) a first vector representing a first project of the set of projects being associated with the filter and (ii) a second vector representing a second project of the set of projects being associated with the filter (Weiss Paragraph [0015], associated with a first vector in the first vector group in Block S140, Paragraph [0093], a second vector representative of a second cluster, Paragraph [0026], the system can filter a relatively large feature set);
grouping, by a clustering engine, the first vector and the second vector into a project cluster based on the first vector and the second vector being within a threshold distance (Weiss Paragraph [0015], associated with a first vector in the first vector group in Block S140, Paragraph [0093], a second vector representative of a second cluster, Paragraph [0024], cluster of vectors associated with assembly units of known outcomes or that fails to fall within a threshold difference), wherein the project cluster represents a subset of filters associated with a subset of projects and includes the filter (Weiss Paragraph [0100], the system can link a specific subset of feature ranges--filtered from a large number); and
assigning, by the searchable tag identifier module, a searchable tag to the project cluster based on the filter being a majority filter represented in the project cluster (Weiss Paragraph [0055], system can also enable a user to label regions of interest with searchable textual labels or "tags" (e.g., keywords)), wherein the searchable tag comprises Weiss Paragraph [0055], system can also enable a user to label regions of interest with searchable textual labels or "tags" (e.g., keywords)).
Weiss does not expressly disclose:
receiving, at a searchable tag identifier module, metadata of a set of projects, wherein a project of the set of projects comprises a set of data that is filtered using a set of filters;
identifying, by a metadata filter identifier, a filter of the set of filters within the metadata;
However, Feng teaches:
receiving, at a searchable tag identifier module (Feng Paragraph [0055], "equals," "includes," "is subset of," etc. FIG. 6 illustrates an exemplary pseudo code 602 for searching for reports that have an "includes" set relation with a particular report A), metadata of a set of projects (Feng Paragraph [0051], Context relations may be derived from parameters, filter fields, etc., associated with the dimension metadata), wherein a project of the set of projects comprises a set of data that is filtered using a set of filters (Feng Paragraph [0090], a project report, causing the filter to be carried over to the project report such that the user may see the status of employees' tasks in the project report);
identifying, by a metadata filter identifier (Feng Paragraph [0042], Exemplary identifiers (IDs) include, but are not limited to, a document ID, a database (DB) ID, a table ID, a field ID or a filter ID), a filter of the set of filters within the metadata (Feng Paragraph [0042], Exemplary identifiers (IDs) include, but are not limited to, a document ID, a database (DB) ID, a table ID, a field ID or a filter ID);
The claimed invention and Feng are from the analogous art of project systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Feng to have combined Weiss and Feng.
The motivation to combine Weiss and Feng is to improve vectors by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the metadata of Feng in order to obtain the predictable result of improving vectors.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Feng.

Regarding claim 5, Weiss in view of Feng further teaches:
The method of claim 1, wherein grouping the first vector and the second vector comprises performing a k-means operation on a set of vectors (Weiss Paragraph [0019], k-means cluster and/or other statistical analysis, Paragraph [0015], associated with a first vector in the first vector group in Block S140, Paragraph [0093], a second vector representative of a second cluster), and wherein each vector of the set of vectors is associated with an individual project of the set of projects (Weiss Paragraph [0010], grouping neighboring vectors, in the set of vectors, in the multi-dimensional feature space into a set of vector groups in Block S130).

Regarding claim 6, Weiss in view of Feng further teaches:
The method of claim 5, wherein the k-means operation is performed using a plurality of clustering coefficients to generate a plurality of intermediate cluster sets (Weiss Paragraph [0019], k-means cluster and/or other statistical analysis, Paragraph [0015], associated with a first vector in the first vector group in Block S140, Paragraph [0093], a second vector representative of a second cluster), and a plurality of project clusters including the project cluster is identified based on a target intermediate cluster set of the plurality of intermediate cluster sets comprising a largest number of acceptable clusters (Weiss Paragraph [0026], the system can filter a relatively large feature set down to a compressed feature set, Paragraph [0020], automatically label a cluster of vectors containing a particular vector corresponding).

Regarding claim 7, Weiss in view of Feng further teaches:
The method of claim 1, wherein the first vector comprises an indication of a first level at which the filter is applied within the first project (Weiss Paragraph [0133], first-level clusters among a set of vectors generated), and the second vector comprises an indication of a second level at which the filter is applied within the second project (Weiss Paragraph [0133], represented by vectors contained in these second-level clusters).

Regarding claim 9, Weiss teaches:
means for generating (i) a first vector representing a first project of the set of projects being associated with the filter and (ii) a second vector representing a second project of the set of projects being associated with the filter (Weiss Paragraph [0015], associated with a first vector in the first vector group in Block S140, Paragraph [0093], a second vector representative of a second cluster, Paragraph [0026], the system can filter a relatively large feature set);
means for grouping the first vector and the second vector into a project cluster based on the first vector and the second vector being within a threshold distance (Weiss Paragraph [0015], associated with a first vector in the first vector group in Block S140, Paragraph [0093], a second vector representative of a second cluster, Paragraph [0024], cluster of vectors associated with assembly units of known outcomes or that fails to fall within a threshold difference), wherein the project cluster represents a subset of filters associated with a subset of projects and includes the filter (Weiss Paragraph [0100], the system can link a specific subset of feature ranges--filtered from a large number); and
means for assigning a searchable tag to the project cluster based on the filter being a majority filter represented in the project cluster (Weiss Paragraph [0055], system can also enable a user to label regions of interest with searchable textual labels or "tags" (e.g., keywords)), wherein the searchable tag comprises Weiss Paragraph [0055], system can also enable a user to label regions of interest with searchable textual labels or "tags" (e.g., keywords)).
Weiss does not expressly disclose:
means for receiving metadata of a set of projects, wherein a project of the set of projects comprises a set of data that is filtered using a set of filters;
means for identifying a filter of the set of filters within the metadata;
However, Feng teaches:
means for receiving metadata of a set of projects (Feng Paragraph [0051], Context relations may be derived from parameters, filter fields, etc., associated with the dimension metadata), wherein a project of the set of projects comprises a set of data that is filtered using a set of filters (Feng Paragraph [0090], a project report, causing the filter to be carried over to the project report such that the user may see the status of employees' tasks in the project report);
means for identifying a filter of the set of filters within the metadata (Feng Paragraph [0042], Exemplary identifiers (IDs) include, but are not limited to, a document ID, a database (DB) ID, a table ID, a field ID or a filter ID);
The claimed invention and Feng are from the analogous art of project systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Feng to have combined Weiss and Feng.
The motivation to combine Weiss and Feng is to improve vectors by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the metadata of Feng in order to obtain the predictable result of improving vectors.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Feng.

Regarding claim 13, Weiss in view of Feng further teaches:
The computing system of claim 9, wherein grouping the first vector and the second vector comprises performing a k-means operation on a set of vectors (Weiss Paragraph [0019], k-means cluster and/or other statistical analysis, Paragraph [0015], associated with a first vector in the first vector group in Block S140, Paragraph [0093], a second vector representative of a second cluster), and wherein each vector of the set of vectors is associated with an individual project of the set of projects (Weiss Paragraph [0010], grouping neighboring vectors, in the set of vectors, in the multi-dimensional feature space into a set of vector groups in Block S130).

Regarding claim 14, Weiss in view of Feng further teaches:
The computing system of claim 13, wherein the k-means operation is performed using a plurality of clustering coefficients to generate a plurality of intermediate cluster sets (Weiss Paragraph [0019], k-means cluster and/or other statistical analysis, Paragraph [0015], associated with a first vector in the first vector group in Block S140, Paragraph [0093], a second vector representative of a second cluster), and a plurality of project clusters including the project cluster is identified based on a target intermediate cluster set of the plurality of intermediate cluster sets comprising a largest number of acceptable clusters (Weiss Paragraph [0026], the system can filter a relatively large feature set down to a compressed feature set, Paragraph [0020], automatically label a cluster of vectors containing a particular vector corresponding).

Regarding claim 15, Weiss in view of Feng further teaches:
The computing system of claim 9, wherein the first vector comprises an indication of a first level at which the filter is applied within the first project (Weiss Paragraph [0133], first-level clusters among a set of vectors generated), and the second vector comprises an indication of a second level at which the filter is applied within the second project (Weiss Paragraph [0133], represented by vectors contained in these second-level clusters).

Regarding claim 16, Weiss teaches:
A non-transitory computer-readable medium having instructions stored thereon, the instructions executable by a processing device to perform operations comprising (Weiss Paragraph [0135], machine configured to receive a computer-readable medium storing computer-readable instructions):
generating (i) a first vector representing a first project of the set of projects being associated with the filter and (ii) a second vector representing a second project of the set of projects being associated with the filter (Weiss Paragraph [0015], associated with a first vector in the first vector group in Block S140, Paragraph [0093], a second vector representative of a second cluster, Paragraph [0026], the system can filter a relatively large feature set);
grouping the first vector and the second vector into a project cluster based on the first vector and the second vector being within a threshold distance (Weiss Paragraph [0015], associated with a first vector in the first vector group in Block S140, Paragraph [0093], a second vector representative of a second cluster, Paragraph [0024], cluster of vectors associated with assembly units of known outcomes or that fails to fall within a threshold difference), wherein the project cluster represents a subset of filters associated with a subset of projects and includes the filter (Weiss Paragraph [0100], the system can link a specific subset of feature ranges--filtered from a large number); and
assigning a searchable tag to the project cluster based on the filter being a majority filter represented in the project cluster (Weiss Paragraph [0055], system can also enable a user to label regions of interest with searchable textual labels or "tags" (e.g., keywords)), wherein the searchable tag comprises Weiss Paragraph [0055], system can also enable a user to label regions of interest with searchable textual labels or "tags" (e.g., keywords)).
Weiss does not expressly disclose:
receiving metadata of a set of projects, wherein a project of the set of projects comprises a set of data that is filtered using a set of filters;
identifying a filter of the set of filters within the metadata;
However, Feng teaches:
receiving metadata of a set of projects (Feng Paragraph [0051], Context relations may be derived from parameters, filter fields, etc., associated with the dimension metadata), wherein a project of the set of projects comprises a set of data that is filtered using a set of filters (Feng Paragraph [0090], a project report, causing the filter to be carried over to the project report such that the user may see the status of employees' tasks in the project report);
identifying a filter of the set of filters within the metadata (Feng Paragraph [0042], Exemplary identifiers (IDs) include, but are not limited to, a document ID, a database (DB) ID, a table ID, a field ID or a filter ID);
The claimed invention and Feng are from the analogous art of project systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Feng to have combined Weiss and Feng.
The motivation to combine Weiss and Feng is to improve vectors by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the metadata of Feng in order to obtain the predictable result of improving vectors.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Feng.

Claims 2, 8, 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Feng and Kumar et al., Patent Application Publication No. 2013/0318051 (hereinafter Kumar).

Regarding claim 2, Weiss in view of Feng teaches parent claim 1.
Weiss in view of Feng does not expressly disclose:
identifying a filter structure of the metadata, wherein the filter is identified based on the filter structure.
However, Kumar teaches:
identifying a filter structure of the metadata (Kumar Paragraph [0144], Bloom filter is also applied to the system's metadata and data), wherein the filter is identified based on the filter structure (Kumar Paragraph [0144], Bloom filter is also applied to the system's metadata and data).
The claimed invention and Kumar are from the analogous art of filtering systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Kumar to have combined Weiss and Kumar.
The motivation to combine Weiss and Kumar is to improve filtering by utilizing metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the filtering of Kumar in order to obtain the predictable result of improving filtering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Kumar.

Regarding claim 8, Weiss in view of Feng teaches parent claim 1.
Weiss in view of Feng does not expressly disclose:
displaying the project cluster with the searchable tag in a treemapping visualization.
However, Kumar teaches:
displaying the project cluster with the searchable tag in a treemapping visualization (Kumar Paragraph [0145], child nodes 1104b of the B+ search tree).
The claimed invention and Kumar are from the analogous art of filtering systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Kumar to have combined Weiss and Kumar.
The motivation to combine Weiss and Kumar is to improve filtering by utilizing metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the filtering of Kumar in order to obtain the predictable result of improving filtering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Kumar.

Regarding claim 10, Weiss in view of Feng teaches parent claim 9.
Weiss in view of Feng does not expressly disclose:
means for identifying a filter structure of the metadata, wherein the filter is identified based on the filter structure.
However, Kumar teaches:
means for identifying a filter structure of the metadata (Kumar Paragraph [0144], Bloom filter is also applied to the system's metadata and data), wherein the filter is identified based on the filter structure (Kumar Paragraph [0144], Bloom filter is also applied to the system's metadata and data).
The claimed invention and Kumar are from the analogous art of filtering systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Kumar to have combined Weiss and Kumar.
The motivation to combine Weiss and Kumar is to improve filtering by utilizing metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the filtering of Kumar in order to obtain the predictable result of improving filtering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Kumar.

Regarding claim 17, Weiss in view of Feng teaches parent claim 16.
Weiss in view of Feng does not expressly disclose:
identifying a filter structure of the metadata, wherein the filter is identified based on the filter structure.
However, Kumar teaches:
identifying a filter structure of the metadata (Kumar Paragraph [0144], Bloom filter is also applied to the system's metadata and data), wherein the filter is identified based on the filter structure (Kumar Paragraph [0144], Bloom filter is also applied to the system's metadata and data).
The claimed invention and Kumar are from the analogous art of filtering systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Kumar to have combined Weiss and Kumar.
The motivation to combine Weiss and Kumar is to improve filtering by utilizing metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the filtering of Kumar in order to obtain the predictable result of improving filtering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Kumar.

Regarding claim 20, Weiss in view of Feng teaches parent claim 16.
Weiss in view of Feng does not expressly disclose:
displaying the project cluster with the searchable tag in a treemapping visualization.
However, Kumar teaches:
displaying the project cluster with the searchable tag in a treemapping visualization (Kumar Paragraph [0145], child nodes 1104b of the B+ search tree).
The claimed invention and Kumar are from the analogous art of filtering systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Kumar to have combined Weiss and Kumar.
The motivation to combine Weiss and Kumar is to improve filtering by utilizing metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the filtering of Kumar in order to obtain the predictable result of improving filtering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Kumar.

Claims 3, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Feng and Kemmler, Patent Application Publication No. 2013/0152039 (hereinafter Kemmler).

Regarding claim 3, Weiss in view of Feng teaches parent claim 1.
Weiss in view of Feng does not expressly disclose:
identifying the project cluster as belonging to a set of acceptable clusters or as belonging to a set of unacceptable clusters based on a number of projects grouped in the project cluster and a skewness of the project cluster; and
assigning the searchable tag to the project cluster upon identifying the project cluster as belonging to the set of acceptable clusters.
However, Kemmler teaches:
identifying the project cluster as belonging to a set of acceptable clusters or as belonging to a set of unacceptable clusters based on a number of projects grouped in the project cluster and a skewness of the project cluster (Kemmler Paragraph [0020], development projects do not have any dependency, then those development projects are not assigned to the same shipment cluster); and
assigning the searchable tag to the project cluster upon identifying the project cluster as belonging to the set of acceptable clusters (Kemmler Paragraph [0037], P4 and P5 depend on project P6. A third level of dependency is assigned to development projects P4 and P5).
The claimed invention and Kemmler are from the analogous art of project systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Kemmler to have combined Weiss and Kemmler.
The motivation to combine Weiss and Kemmler is to improve clustering by assigning specific projects.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the assigning of Kemmler in order to obtain the predictable result of improving clustering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Kemmler.

Regarding claim 11, Weiss in view of Feng teaches parent claim 9.
Weiss in view of Feng does not expressly disclose:
means for identifying the project cluster as belonging to a set of acceptable clusters or as belonging to a set of unacceptable clusters based on a number of projects grouped in the project cluster and a skewness of the project cluster; and
means for assigning the searchable tag to the project cluster upon identifying the project cluster as belonging to the set of acceptable clusters.
However, Kemmler teaches:
means for identifying the project cluster as belonging to a set of acceptable clusters or as belonging to a set of unacceptable clusters based on a number of projects grouped in the project cluster and a skewness of the project cluster (Kemmler Paragraph [0020], development projects do not have any dependency, then those development projects are not assigned to the same shipment cluster); and
means for assigning the searchable tag to the project cluster upon identifying the project cluster as belonging to the set of acceptable clusters (Kemmler Paragraph [0037], P4 and P5 depend on project P6. A third level of dependency is assigned to development projects P4 and P5).
The claimed invention and Kemmler are from the analogous art of project systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Kemmler to have combined Weiss and Kemmler.
The motivation to combine Weiss and Kemmler is to improve clustering by assigning specific projects.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the assigning of Kemmler in order to obtain the predictable result of improving clustering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Kemmler.

Regarding claim 18, Weiss in view of Feng teaches parent claim 16.
Weiss in view of Feng does not expressly disclose:
identifying the project cluster as belonging to a set of acceptable clusters or as belonging to a set of unacceptable clusters based on a number of projects grouped in the project cluster and a skewness of the project cluster; and
assigning the searchable tag to the project cluster upon identifying the project cluster as belonging to the set of acceptable clusters.
However, Kemmler teaches:
identifying the project cluster as belonging to a set of acceptable clusters or as belonging to a set of unacceptable clusters based on a number of projects grouped in the project cluster and a skewness of the project cluster (Kemmler Paragraph [0020], development projects do not have any dependency, then those development projects are not assigned to the same shipment cluster); and
assigning the searchable tag to the project cluster upon identifying the project cluster as belonging to the set of acceptable clusters (Kemmler Paragraph [0037], P4 and P5 depend on project P6. A third level of dependency is assigned to development projects P4 and P5).
The claimed invention and Kemmler are from the analogous art of project systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Kemmler to have combined Weiss and Kemmler.
The motivation to combine Weiss and Kemmler is to improve clustering by assigning specific projects.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the assigning of Kemmler in order to obtain the predictable result of improving clustering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Kemmler.

Claims 4, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Feng, Kemmler and Weston et al., Patent Application Publication No. 2005/0131847 (hereinafter Weston).

Regarding claim 4, Weiss in view of Feng and Kemmler teaches parent claim 3.
Weiss in view of Feng and Kemmler does not expressly disclose:
wherein the skewness of the project cluster is based on an average of values in a cumulative vector of the project cluster, values associated with each project in the project cluster, a vector length of the cumulative vector, and a standard deviation of the values associated with each project in the project cluster.
However, Weston teaches:
wherein the skewness of the project cluster is based on an average of values in a cumulative vector of the project cluster (Weston Paragraph [0132], performed to reduce skew in the data distribution and provide more uniform distribution), values associated with each project in the project cluster (Weston Paragraph [0027], training on 100 dense QT_clust clusters), a vector length of the cumulative vector (Weston Paragraph [0088], mean and standard deviation, Paragraph [0013], training data point comprises a vector having one or more coordinates), and a standard deviation of the values associated with each project in the project cluster (Weston Paragraph [0088], mean and standard deviation, Paragraph [0013], training data point comprises a vector having one or more coordinates).
The claimed invention and Weston are from the analogous art of vector systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Weston to have combined Weiss and Weston.
The motivation to combine Weiss and Weston is to improve clustering by using standard deviation.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the standard deviation of Weston in order to obtain the predictable result of improving clustering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Weston.

Regarding claim 12, Weiss in view of Feng and Kemmler teaches parent claim 11.
Weiss in view of Feng and Kemmler does not expressly disclose:
wherein the skewness of the project cluster is based on an average of values in a cumulative vector of the project cluster, values associated with each project in the project cluster, a vector length of the cumulative vector, and a standard deviation of the values associated with each project in the project cluster.
However, Weston teaches:
wherein the skewness of the project cluster is based on an average of values in a cumulative vector of the project cluster (Weston Paragraph [0132], performed to reduce skew in the data distribution and provide more uniform distribution), values associated with each project in the project cluster (Weston Paragraph [0027], training on 100 dense QT_clust clusters), a vector length of the cumulative vector (Weston Paragraph [0088], mean and standard deviation, Paragraph [0013], training data point comprises a vector having one or more coordinates), and a standard deviation of the values associated with each project in the project cluster (Weston Paragraph [0088], mean and standard deviation, Paragraph [0013], training data point comprises a vector having one or more coordinates).
The claimed invention and Weston are from the analogous art of vector systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Weston to have combined Weiss and Weston.
The motivation to combine Weiss and Weston is to improve clustering by using standard deviation.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the standard deviation of Weston in order to obtain the predictable result of improving clustering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Weston.

Regarding claim 19, Weiss in view of Feng and Kemmler teaches parent claim 18.
Weiss in view of Feng and Kemmler does not expressly disclose:
wherein the skewness of the project cluster is based on an average of values in a cumulative vector of the project cluster, values associated with each project in the project cluster, a vector length of the cumulative vector, and a standard deviation of the values associated with each project in the project cluster.
However, Weston teaches:
wherein the skewness of the project cluster is based on an average of values in a cumulative vector of the project cluster (Weston Paragraph [0132], performed to reduce skew in the data distribution and provide more uniform distribution), values associated with each project in the project cluster (Weston Paragraph [0027], training on 100 dense QT_clust clusters), a vector length of the cumulative vector (Weston Paragraph [0088], mean and standard deviation, Paragraph [0013], training data point comprises a vector having one or more coordinates), and a standard deviation of the values associated with each project in the project cluster (Weston Paragraph [0088], mean and standard deviation, Paragraph [0013], training data point comprises a vector having one or more coordinates).
The claimed invention and Weston are from the analogous art of vector systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Weiss and Weston to have combined Weiss and Weston.
The motivation to combine Weiss and Weston is to improve clustering by using standard deviation.  It would have been obvious to one of ordinary skill in the art to take the system of Weiss and combine it with the standard deviation of Weston in order to obtain the predictable result of improving clustering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Weiss and Weston.

Response to Arguments
Applicant's arguments filed 09/30/2020 regarding the 101 rejection have been fully considered but they are not persuasive.
While the limitations in these claims contain the phrase “means for”, each of these limitations is not directly tied to computer hardware in the specification.  Specification paragraph 74 states that the processor executes code to perform one or more of the operations described herein.  This shows that the processor may not execute all of the limitations and that at least one needs to be performed by the processor.  Paragraph 70 states that any suitable computing system or group of computer system can be used for performing the operations described herein.  This would mean that a system made entirely of computer software could perform the operations.  Since the specification does not show that each operation/limitation must be performed by hardware such as a processor, the claims are directed to computer software.

Applicant’s arguments, see pages 10-11, filed 09/30/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Feng reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164     

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164